DENY and Opinion Filed September 26th, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00856-CV

                 IN RE TIFFANY LENELLE STYLES, Relator

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-56271-2014

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                            Opinion by Justice Nowell
      In this original proceeding, relator seeks a writ of mandamus compelling the

trial court to vacate its temporary orders giving real party in interest the exclusive

right to determine Daughter’s primary residence. Entitlement to mandamus relief

requires relator to show that the trial court clearly abused its discretion and that she

lacks an adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition and the record before us, we conclude that relator

has failed to demonstrate that the trial court abused its discretion. Accordingly, we

deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). Having denied
the petition, we deny relator’s motion for emergency relief as moot.



220856f.p05                               /Erin A. Nowell//
                                          ERIN A. NOWELL
                                          JUSTICE




                                       –2–